UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: DECEMBER 31, 2010 Item 1. Schedule of Investments. FMI Focus Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS — 91.2% (a) COMMON STOCKS — 90.0% (a) COMMERCIAL SERVICES SECTOR — 4.6% Advertising/Marketing Services — 1.5% Interpublic Group of Companies, Inc. * $ Miscellaneous Commercial Services — 3.1% Cardtronics, Inc. * Cintas Corp. Higher One Holdings Inc.* CONSUMER DURABLES SECTOR — 3.3% Recreational Products — 3.3% Brunswick Corp. Winnebago Industries, Inc.* CONSUMER NON-DURABLES SECTOR — 2.7% Apparel/Footwear — 2.7% Crocs, Inc. * Liz Claiborne, Inc.* CONSUMER SERVICES SECTOR — 1.9% Hotels/Resorts/Cruiselines — 1.5% Royal Caribbean Cruises Ltd. * Restaurants — 0.4% Red Robin Gourmet Burgers Inc. * DISTRIBUTION SERVICES SECTOR — 6.1% Electronics Distributors — 3.9% Arrow Electronics, Inc.* ScanSource, Inc. * Medical Distributors — 1.3% Patterson Companies Inc. Wholesale Distributors — 0.9% Beacon Roofing Supply, Inc. * ELECTRONIC TECHNOLOGY SECTOR — 10.2% Aerospace & Defense — 1.6% Hexcel Corp. * Computer Peripherals — 0.9% Avid Technology, Inc. * Electronic Components — 1.0% Plexus Corp. * Electronic Equipment/Instruments — 0.6% Intermec Inc. * Electronic Production Equipment — 1.8% MKS Instruments, Inc. * Semiconductors — 2.7% PMC-Sierra, Inc. * Power Integrations, Inc. Xilinx, Inc. Telecommunications Equipment — 1.6% Ciena Corp. * ENERGY MINERALS SECTOR — 3.5% Coal — 1.5% Arch Coal, Inc. Oil & Gas Production — 2.0% Petrohawk Energy Corp.* Unit Corporation* FINANCE SECTOR — 8.7% Finance/Rental/Leasing — 1.3% CAI International, Inc.* Mobile Mini, Inc. * Insurance Brokers/Services — 0.9% Arthur J. Gallagher & Co. Investment Managers — 0.2% Affiliated Managers Group, Inc. * Life/Health Insurance — 2.4% Genworth Financial Inc. * Reinsurance Group of America, Inc. Multi-Line Insurance — 1.0% PartnerRe Ltd. Regional Banks — 2.6% Associated Banc-Corp. FirstMerit Corp. Sandy Spring Bancorp, Inc. Savings Banks — 0.3% Columbia Banking System, Inc. MB Financial, Inc. HEALTH SERVICES SECTOR — 5.3% Health Industry Services — 3.4% Covance Inc. * HealthSouth Corp. * Medical/Nursing Services — 1.9% VCA Antech, Inc. * HEALTH TECHNOLOGY SECTOR — 4.6% Medical Specialties — 3.6% Beckman Coulter, Inc. Hologic, Inc. * Wright Medical Group, Inc. * Pharmaceuticals: Other — 1.0% ICON PLC - SP-ADR* INDUSTRIAL SERVICES SECTOR — 5.0% Contract Drilling — 1.1% Rowan Companies, Inc. * Engineering & Construction — 2.7% Chicago Bridge & Iron Co.N.V.NYS* Oilfield Services/Equipment — 1.2% Dresser-Rand Group, Inc. * PROCESS INDUSTRIES SECTOR — 6.3% Chemicals: Major Diversified — 2.1% Celanese Corp. Chemicals: Specialty — 2.7% Cytec Industries Inc. Rockwood Holdings Inc. * Containers/Packaging — 1.5% Owens-Illinois, Inc. * PRODUCER MANUFACTURING SECTOR — 18.1% Auto Parts: OEM — 0.9% Modine Manufacturing Company* Electrical Products — 4.5% Greatbatch, Inc.* Molex Inc. Cl A Industrial Conglomerates — 2.0% SPX Corporation Industrial Machinery — 5.2% Barnes Group Inc. Kadant Inc. * Kennametal Inc. Lincoln Electric Holdings, Inc. Metal Fabrication — 0.8% Kaydon Corp. Miscellaneous Manufacturing — 3.3% Brady Corp. Crane Co. Trucks/Construction/Farm Machinery — 1.4% Columbus McKinnon Corp.* The Manitowoc Company, Inc. RETAIL TRADE SECTOR — 1.8% Specialty Stores — 1.8% PetSmart, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. * TECHNOLOGY SERVICES SECTOR — 4.8% Data Processing Services — 1.0% Fiserv, Inc. * Information Technology Services — 2.5% Longtop Financial Technologies Limited SP-ADR* Sapient Corp. Packaged Software — 1.3% Parametric Technology Corp.* TRANSPORTATION SECTOR — 3.1% Air Freight/Couriers — 1.2% UTI Worldwide, Inc. Trucking — 1.9% Werner Enterprises, Inc. Total common stocks (cost $349,051,040) MUTUAL FUNDS — 1.2% (a) SPDR KBW Regional Banking ETF Total mutual funds (cost $6,333,723) Total long-term investments (cost $355,384,763) SHORT-TERM INVESTMENTS — 9.0%(a) Variable Rate Demand Note — 9.0% U.S. Bank, N.A., 0.00% Total variable rate demand note (cost $45,540,749) Total short-terminvestments (cost $45,540,749) Total investments – 100.2% (cost $400,925,512) Liabilities, less other assets — (0.2%) (a) ) TOTAL NET ASSETS – 100.0% $ *Non-income producing security. (a)Percentages for the various classifications relate to net assets. ETF – Exchange Traded Fund N.V. – Netherlands Antilles Limited Liability Corp. NYS – New York Registered Shares PLC – Public Limited Company SP-ADR – Sponsored American Depositary Receipt As of December 31, 2010, investment cost for federal income tax purposes was $400,925,512 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ 108,464,928+ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Mutual Funds Total Level 1 Level 2 – Short-Term Variable Rate Demand Note Level 3 – Total $ See the Schedule of Investments for investments detailed by industry classifications. FMI Large Cap Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS — 90.5% (a) COMMERCIAL SERVICES SECTOR — 6.4% Financial Publishing/Services — 3.0% McGraw-Hill Companies, Inc. $ Miscellaneous Commercial Services — 3.4% Cintas Corp. CONSUMER NON-DURABLES SECTOR — 11.0% Beverages: Alcoholic — 2.8% Diageo PLC - SP-ADR Food: Major Diversified — 4.9% Nestlé S.A. - SP-ADR Household/Personal Care — 3.3% Kimberly-Clark Corp. CONSUMER SERVICES SECTOR — 3.7% Media Conglomerates — 3.7% Time Warner Inc. DISTRIBUTION SERVICES SECTOR — 7.9% Food Distributors — 3.8% Sysco Corp. Medical Distributors — 3.7% AmerisourceBergen Corp. Wholesale Distributors — 0.4% Wolseley PLC - SP-ADR* ELECTRONIC TECHNOLOGY SECTOR — 3.3% Electronic Components — 3.3% Tyco Electronics Ltd. ENERGY MINERALS SECTOR — 2.7% Oil & Gas Production — 2.7% Devon Energy Corporation FINANCE SECTOR — 12.0% Financial Conglomerates — 2.6% American Express Co. Insurance Brokers/Services — 0.1% Willis Group Holdings PLC Major Banks — 4.9% Bank of New York Mellon Corp. Property/Casualty Insurance — 4.4% Berkshire Hathaway Inc. - Cl B* HEALTH TECHNOLOGY SECTOR — 7.2% Medical Specialties — 7.2% Covidien PLC DENTSPLY International Inc. INDUSTRIAL SERVICES SECTOR — 2.5% Oilfield Services/Equipment — 2.5% Schlumberger Ltd. PROCESS INDUSTRIES SECTOR — 4.2% Chemicals: Agricultural — 4.2% Monsanto Co. PRODUCER MANUFACTURING SECTOR — 9.0% Industrial Conglomerates — 9.0% 3M Co. Tyco International Ltd. RETAIL TRADE SECTOR — 7.4% Discount Stores — 4.4% Wal-Mart Stores, Inc. Specialty Stores — 3.0% Staples, Inc. TECHNOLOGY SERVICES SECTOR — 8.9% Data Processing Services — 4.2% Automatic Data Processing, Inc. Information Technology Services — 4.7% Accenture PLC TRANSPORTATION SECTOR — 4.3% Air Freight/Couriers — 4.3% United Parcel Service, Inc. - Cl B Total common stocks (cost $2,784,171,892) SHORT-TERM INVESTMENTS — 9.3% (a) Commercial Paper — 9.3% GE Capital Corp., 0.03%, due 01/03/11 U.S. Bank, N.A., 0.01%, due 01/03/11 Total commercial paper (cost $342,099,588) Total short-term investments (cost $342,099,588) Total investments – 99.8% (cost $3,126,271,480) Cash and receivables, less liabilities — 0.2% (a) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. (a)Percentages for the various classifications relate to net assets. PLC – Public Limited Company SP-ADR – Sponsored American Depositary Receipt As of December 31, 2010, investment cost for federal income tax purposes was $3,126,271,480 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements sectionin the Fund’s most recent annual or semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 Total $ See the Schedule of Investments for investments detailed by industry classifications. FMI International Fund Schedule of Investments 12/31/2010 (Unaudited) Cash and receivables – 100.0% (a) $ TOTAL NET ASSETS – 100.0% $ (a) Percentages for the classifications relate to net assets. As of December 31, 2010, investment cost for federal income tax purposes was $0 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ 0 Aggregate gross unrealized depreciation (0
